Title: From Benjamin Franklin to a Committee of the Managers of the Philadelphia Silk Filature, 18 February 1774
From: Franklin, Benjamin
To: Managers of the Philadelphia Silk Filature


Gentlemen
London, Feb. 18. 1774
I am favour’d with yours of Nov. 19. advising of your Draft for £210 10s. 5d. which is accepted and will be duly paid.
I am happy to find that my small Services have been acceptable to the Society. With my best Wishes for the Success of your laudable Undertaking, and great Esteem for your Selves, I am, Gentlemen, Your most obedient humble Servant
Messrs Abel James and Benja Morgan
